Citation Nr: 0327417	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from February 1972 to February 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO rating decision that, in pertinent 
part, denied service connection for PTSD, right-sided nerve 
damage due to stroke, vision loss, temporomandibular joint 
(TMJ) syndrome, a dental condition, and headaches.  At a 
videoconference hearing before the undersigned in March 2003, 
the veteran withdrew his claims for service connection for 
right-sided nerve damage due to stroke, vision loss, TMJ 
syndrome, a dental condition, and headaches.  Hence, these 
claims are not for appellate consideration.  38 C.F.R. 
§ 20.204 (2003).


REMAND

The veteran contends that he has PTSD as a result of 
traumatic events during his military service.  In this 
regard, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

Although further delay is regrettable, the Board finds that a 
remand is necessary for additional development prior to 
appellate review.  At a March 2003 Board videoconference 
hearing, the veteran testified that he recently received 
treatment for PTSD at the Columbia VA Medical Center (VAMC).  
Such records are not on file and must be obtained prior to 
Board review.  38 U.S.C.A. § 5103A (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  Any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is advised that he may submit pertinent lay or 
medical evidence which tends to show that he currently has 
PTSD which is related to military service.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The RO should then readjudicate the claim for service 
connection for PTSD, with consideration of all additional 
evidence received since the May 2002 statement of the case.  
In this regard, the Board notes that the veteran submitted 
additional pertinent evidence in March 2003.  If the claim is 
denied, the veteran and his representative should be provided 
with a supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 


After the veteran and his representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a), they should be given 
the opportunity to respond.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
since January 2002.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  

3.  The RO should then review the claim 
for service connection for PTSD, with 
consideration of all additional evidence 
received since the May 2002 statement of 
the case.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
	C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



